Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00540-CV

                                           Gloria B. GIRON,
                                               Appellant

                                                    v.

           BGRS, LLC a/k/a Brookfield Global Relocation Services, LLC and Corey Peters,
                                          Appellees

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-17606
                               Honorable Tina Torres, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 27, 2022

DISMISSED

           The parties have filed an agreed joint motion to dismiss this appeal pursuant to a settlement

agreement. See TEX. R. APP. P. 42.1(a)(2). After consideration, we grant the motion and dismiss

the appeal. Costs of the appeal are taxed against appellant. Id. R. 42.1(d).

                                                     PER CURIAM